679 S.E.2d 61 (2009)
O'NEILL
v.
The STATE.
No. A07A1780.
Court of Appeals of Georgia.
May 18, 2009.
Diana Lynn Davis, for appellant.
Tommy Kenneth Floyd, McDonough, David Eugene Slemons, Atlanta, for appellee.
PHIPPS, Judge.
The Supreme Court of Georgia granted certiorari in the above-styled case, reported as Bryant v. State,[1] and reversed our affirmance of Brian O'Neill's conviction of possession of methamphetamine.[2] Accordingly, our judgment in Division 2 of Bryant is vacated, the judgment of the Supreme Court is made the judgment of this Court, and O'Neill's conviction of possession of methamphetamine is reversed.
Judgment reversed.
JOHNSON, P.J., and MIKELL, J., concur.
NOTES
[1]  288 Ga.App. 863, 867(2), 655 S.E.2d 707 (2007).
[2]  O'Neill v. State, 285 Ga. 125, 674 S.E.2d 302 (2009).